Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 17-32 submitted on 4/20/2021 are pending for examination.  Claims 17, 23-30 were examined. Claims 18-22, 31-32 remain withdrawn.
Claims 18-22, 31-32 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   17, 23-30 and claims 18-22, 31-32  as set forth in the Office action mailed on, 9/19/2019 is hereby withdrawn and claim 18-22, 31-32 are hereby rejoined with claims  17, 23-30 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

On 7/06/2021 Joshua Elliott agreed to cancel claim 18 and amend claims 21-23 to place the application on condition of allowance.
Claims 17, and 19-32 are allowed, after following examiner amendment:

Authorization for this examiner’s amendment was given by Joshua Elliott with telephone on 07/06/2021.

EXAMINER’S AMENDMENT
Cancel claim 18.
Amend claims 21-23 as follows:

Claim 21	Lines 1-2, replace- wherein component 1) comprises a substantially purified culture of at least- with- wherein the component 1) comprises a substantially purified culture of  said at least -.
Claim 22	Lines 1-2, replace- wherein component 1) comprises a whole culture broth, a culture medium or a cell-free extract of at least- with- wherein the component 1) comprises a whole culture broth, a culture medium or a cell-free extract of  said at least-.
Claim 23	Line 2, replace- comprises at least- with- comprises said at least-.

The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new mixture of compounds comprising at least one Paenibacillus strain and at least one biopesticide selected from L1 to L5 in a 

The filing of Terminal Disclaimers over US PAT Application NO:   16/076424 obviated all possible double patenting issues. The terminal disclaimers filed on 6/25/ 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT Application NO:   16/076424 has been reviewed and are accepted.  The terminal disclaimers have been recorded.
Thus claims 17, and 19-32 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652